972 F.2d 354
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Terry SHANNON, Appellant,v.Carl WHITE, Appellee.
No. 91-3623EM.
United States Court of Appeals,Eighth Circuit.
Submitted:  August 3, 1992.Filed:  August 24, 1992.

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Terry Shannon appeals the district court's denial of his petition for writ of habeas corpus.  The district court held that two of Shannon's claims were procedurally barred and that Shannon's remaining claims were without merit.  Shannon also contends the district court committed error in not appointing counsel on its own motion to represent him.  Having carefully reviewed the record and the briefs, we now affirm the district court.  See 8th Cir.  R. 47B.